                      EXHIBIT 34




Case: 20-03050   Doc# 194-11   Filed: 03/26/21   Entered: 03/26/21 20:54:20   Page 1
                                       of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                       UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                           SAN FRANCISCO DIVISION
4
5     ___________________________________
6     WAYMO LLC,                                          )
7                           Plaintiff,                    )
8           vs.                                           ) Case No.
9     UBER TECHNOLOGIES, INC.;                            ) 17-cv-00939-WHA
10    OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
11                          Defendants.                   )
12    ___________________________________)
13
14         HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
15
16               VIDEOTAPED DEPOSITION OF ERIC FRIEDBERG
17                              New York, New York
18                    Thursday, September 28, 2017
19                                    Volume I
20
21    Reported by:
22    DANIELLE GRANT
23    Job No. 2714978
24
25    PAGES 1 - 304

                                                                        Page 1

                                    Veritext Legal Solutions
                                         866 299-5127
Case: 20-03050    Doc# 194-11    Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 2
                                          of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4
5     ___________________________________
6     WAYMO LLC,                                       )
7                         Plaintiff,                   )
8           vs.                                        ) Case No.
9     UBER TECHNOLOGIES, INC.;                         ) 17-cv-00939-WHA
10    OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
11                        Defendants.                  )
12    ___________________________________)
13
14
15
16               Videotaped Deposition of ERIC FRIEDBERG,
17    Volume I, taken on behalf of Defendants, at Quinn
18    Emanuel Urquhart & Sullivan, LLP, 51 Madison Avenue,
19    New York, New York, beginning at 9:38 a.m. and ending
20    at 6:15 p.m., on September 28, 2017, before DANIELLE
21    GRANT, Certified Shorthand Reporter and Notary Public
22    of the State of New York.
23
24
25

                                                                      Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 3
                                        of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     APPEARANCES:
2
3     For Plaintiff
4
5     QUINN EMANUEL URQUHART & SULLIVAN, LLP
6     BY: PATRICK T. SCHMIDT, ESQ.
7     Attorneys at Law
8     865 South Figueroa Street
9     10th Floor
10    Los Angeles, California 90017
11    patrickschmidt@quinnemanuel.com
12
13    For Defendant Uber
14
15    BOISE SCHILLER FLEXNER LLP
16    BY:        EDWARD H. TAKASHIMA, ESQ.
17    Attorney at Law
18    401 Wilshire Boulevard
19    Suite 850
20    Santa Monica, California 90401
21    etakashima@bsfllp.com
22    310-7522400
23
24
25

                                                                       Page 3

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050    Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 4
                                         of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     APPEARANCES:
2
3     For Defendant Otto Trucking LLC
4
5     GOODWIN PROCTER LLP
6     BY:    TODD MARABELLA, ESQ.
7     Attorney at Law
8     100 Northern Avenue
9     Suite 850
10    Boston, Massachusettes 02210
11    tmarabella@goodwinlaw.com
12    617-5701174
13
14    Attorney for the Witness and Stroz Friedberg
15
16    LATHAM & WATKINS, LLP
17    BY:    MELANIE M. BLUNSCHI, ESQ.
18           WHITNEY WEBER, ESQ.
19    Attorney at Law
20    50 Montgomery
21    Suite 2000
22    San Francisco, California 94111-6538
23    melanie.blunschi@lw.com
24    415-391-0600
25

                                                                      Page 4

                                  Veritext Legal Solutions
                                       866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 5
                                        of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     APPEARANCES:
2
3     Attorney for Lior Ron
4
5     BY:    JONATHAN PATCHEN, ESQ.
6     TAYLOR & PATCHEN, LLP
7     One Ferry Building, Suite 355
8     San Francisco, CA            94111
9     (415) 788-8200
10    jpatchen@taylorpatchen.com
11
12    Attorney for Anthony Levandowski
13
14    RAMSEY & EHRLICH LLP
15    803 Hearst Ave
16    Berkeley, CA 94710
17    (510) 548-3600
18    miles@ramsey-ehrlich.com
19
20    Also Present:
21
22    ELIZABETH VERRIER, Global Chief Counsel for AON
23    Matthew Briteman, Videographer
24
25

                                                                      Page 5

                                  Veritext Legal Solutions
                                       866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 6
                                        of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                                    I N D E X
2
3     WITNESS                                                   EXAMINATION
4     ERIC FRIEDBERG
5     BY MR. SCHMIDT                                                           8
6
7                               E X H I B I T S
8     EXHIBIT                      DESCRIPTION                              PAGE
9
10    Exhibit 7401                 Subpoena                                   14
11    Exhibit 7402                 Bates stamped                              62
12                                 UBER00312489
13    Exhibit 7403                 Bates stamped                             122
14                                 STROZ_0002633
15    Exhibit 7404                 Bates stamped                             145
16                                 OTTOTRUCKING00022322
17    Exhibit 7405                 Bates stamped                             149
18                                 STROZ_0012628
19    Exhibit 7406                 Bates stamped                             149
20                                 STROZ_0000825
21    Exhibit 7407                 Bates stamped                             149
22                                 UBER00312450
23    Exhibit 7408                 Bates stamped                             150
24                                 UBER00312483
25

                                                                      Page 6

                                  Veritext Legal Solutions
                                       866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 7
                                        of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                               E X H I B I T S
2     EXHIBIT                      DESCRIPTION                              PAGE
3
4     Exhibit 7409                 Bates stamped                             152
5                                  UBER00322318
6     Exhibit 7410                 Bates stamped                             167
7                                  UBER00312645
8     Exhibit 7411                 Bates stamped                             199
9                                  UBER00312644
10    Exhibit 7412                 Bates stamped                             201
11                                 STROZ_0007604
12    Exhibit 7413                 Bates stamped                             207
13                                 OTTOTRUCKING00023987
14    Exhibit 7414                 Bates stamped                             213
15                                 UBER00315509
16    Exhibit 7415                 Bates stamped                             214
17                                 UBER00312684
18    Exhibit 7416                 Bates stamped                             228
19                                 UBER00314635
20    Exhibit 7417                 Bates stamped                             237
21                                 UBER00315747
22    Exhibit 7418                 Bates stamped                             245
23                                 UBER00312638
24
25

                                                                      Page 7

                                  Veritext Legal Solutions
                                       866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 8
                                        of 20
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                       New York, New York

                   Thursday, September 28, 2017

2                               9:34 a.m.

3                      VIDEOGRAPHER:        This is the                  09:36:08

4                 deposition on September 28, 2017.                      09:36:09

5                 9:36 a.m.     The witness is Eric                      09:36:14

6                 Friedberg.     This case is Waymo                      09:36:16

7                 versus Uber Technologies, Number                       09:36:16

8                 CV00939WH1.     United States District                 09:36:20

9                 Court of Northern California.                          09:36:28

10                Deposition is being held at Quinn                      09:36:31

11                and Emanuel, 51 Madison Avenue, New                    09:36:35

12                York City.     My name is Matthew                      09:36:40

13                Briteman.     I'm the videographer for                 09:36:42

14                Veritext Legal Solutions.           The                09:36:45

15                court reporter is Danielle Grant of                    09:36:46

16                Veritext Legal Solutions.                              09:36:50

17                Attorneys please introduce                             09:36:50

18                yourself.                                              09:36:53

19                     MR. SCHMIDT:      This is Patrick                 09:36:54

20                Schmidt from Quinn Emanuel Urquhart                    09:36:55

21                & Sullivan on behalf of the                            09:36:55

22                plaintiff, Waymo.                                      09:36:58

23                     MS. BLUNSCHI:        Melanie                      09:36:59

24                Blunschi from Latham and Watkins on                    09:36:59

25                behalf of non-party Stroz Friedberg                    09:37:05

                                                                        Page 8

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11    Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 9
                                         of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1                and the witness.                                      09:37:05

 2                      MS. WEBER:     Whitney Weber also               09:37:07

 3                on behalf of non-party Stroz                          09:37:08

 4                Friedberg and the witness.                            09:37:10

 5                      MR. TAKASHIMA:       Edward                     09:37:12

 6                Takashima, Boies Schiller & Flexner                   09:37:12

 7                for Uber and Ottomotto.                               09:37:12

 8                      MS. VERRIER:     Elizabeth                      09:37:12

 9                Verrier, global chief counsel for                     09:37:12

10                Aon Service Corporation and Stroz                     09:37:23

11                Friedberg.                                            09:37:23

12                      THE REPORTER:     Will counsel on               09:37:23

13                the phone please identify                             09:37:30

14                themselves.                                           09:37:32

15                      MR. ERLICH:     Yes.    On the                  09:37:34

16                telephone this is Miles Erlich from                   09:37:34

17                Ramsey and Erlich on behalf of                        09:37:34

18                non-party Anthony Levandowski.                        09:37:40

19                      MR. PATCHEN:     Also on the                    09:37:45

20                telephone, Jonathan Patchen, Taylor                   09:37:46

21                and Patchen, on behalf of non-party                   09:37:46

22                Lior Ron.                                             09:37:48

23                      THE REPORTER:     You may begin.                09:37:51

24                             EXAMINATION                              09:37:51

25    ERIC FRIEDBERG, called as a witness, having been                  09:37:51

                                                                        Page 9

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 10
                                         of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1                 first duly sworn by Danielle Grant, a                09:37:51

 2                 Notary Public within and for the State               09:37:51

 3                 of New York, was examined and testified              09:37:51

 4                 as follows:                                          09:37:51

 5    EXAMINATION BY                                                    09:37:51

 6    MR. SCHMIDT:                                                      09:37:51

 7                 Q    Good morning, sir.                              09:38:03

 8                 A    Good morning.                                   09:38:04

 9                 Q    Could you please state and                      09:38:04

10    spell your name for the record.                                   09:38:05

11                 A    Eric Friedberg, E-R-I-C,                        09:38:08

12    F-R-I-E-D-B-E-R-G.                                                09:38:09

13                 Q    What is your city and state of                  09:38:10

14    residence?                                                        09:38:12

15                 A    New York, New York.                             09:38:13

16                 Q    What's the city and state that                  09:38:14

17    you regularly conduct business in person in?                      09:38:16

18                 A    New York, New York.                             09:38:20

19                 Q    Have you ever been deposed                      09:38:22

20    before?                                                           09:38:23

21                 A    Yes.                                            09:38:24

22                 Q    How many times?                                 09:38:25

23                 A    Two or three.                                   09:38:34

24                 Q    Were those in an expert                         09:38:36

25    witness capacity or fact witness capacity?                        09:38:39

                                                                       Page 10

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 11
                                         of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1    diligence employees?                                              10:17:26

 2                 A      I wouldn't say they were                      10:17:28

 3    limitations.       I would say -- there were two                  10:17:29

 4    instances where, after April 12, there was a                      10:17:33

 5    point in time where we had conducted what I                       10:17:43

 6    would say was a first level reviewed and                          10:17:46

 7    culled about a million-and-a-half documents                       10:17:49

 8    down to about 35,000 documents.         And we                    10:17:54

 9    wanted a little more budget to just go back                       10:18:07

10    to the non-relevant items and do a little                         10:18:11

11    more sort of due diligence on sort of our                         10:18:14

12    methodology, but at that point we were --                         10:18:20

13    there was a hiatus in the review.         And I                   10:18:27

14    remember outside counsel thinking that it                         10:18:36

15    wasn't really necessary to go back and do                         10:18:41

16    that last bit of due diligence on the                             10:18:44

17    non-relevant items that had been classified                       10:18:47

18    in relativity.       And we had sort of taken a                   10:18:54

19    hiatus anyway.       And when we came back to                     10:18:57

20    finish up the review and review -- the                            10:19:01

21    finalized reviewing of the 35,000 documents,                      10:19:05

22    we just ended up doing our second level of                        10:19:10

23    review and not doing that small piece of due                      10:19:14

24    diligence.       But I thought that was a                         10:19:18

25    reasonable -- reasonable decision, it's a                         10:19:21

                                                                       Page 39

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 12
                                         of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1    judgment call.                                                    10:19:27

 2                Q       Your understanding of this                    10:19:30

 3    decision was that it was budget driven?                           10:19:31

 4                A       I don't --                                    10:19:35

 5                        MS. BLUNSCHI:     Object to the               10:19:36

 6                form.                                                 10:19:36

 7                        MR. TAKASHIMA:     I just want to             10:19:36

 8                caution the witness again, on the                     10:19:46

 9                post April 11 or April 12 time                        10:19:49

10                period, communications between                        10:19:53

11                either counsel and both counsel and                   10:19:55

12                Stroz Friedberg would be                              10:19:57

13                privileged.                                           10:19:57

14                        MS. BLUNSCHI:     And this                    10:19:58

15                decision that you're talking about                    10:19:59

16                was after April 12; is that                           10:19:59

17                correct?                                              10:20:03

18                        THE WITNESS:     After April 12.              10:20:04

19                A       So I -- it's hard to answer                   10:20:07

20    without talking about that.                                       10:20:09

21                Q       How long did the hiatus, as                   10:20:15

22    you put it, last?                                                 10:20:17

23                A       Until July.                                   10:20:19

24                Q       When did it begin?                            10:20:23

25                A       Around mid-April.                             10:20:31

                                                                       Page 40

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 13
                                         of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1    witness about any other matter.             And I don't               01:30:32

 2    think we did.        I think the only thing we                        01:30:34

 3    really did is we didn't necessarily at that                           01:30:37

 4    time bring up to those three guys, hey,                               01:30:39

 5    there's this pending transaction which was                            01:30:45

 6    represented to us to be confidential as of                            01:30:48

 7    that time.                                                            01:30:48

 8                 Q       When you talked about avoiding                   01:30:51

 9    educating witnesses about sensitive matters,                          01:30:54

10    you weren't limiting that to just information                         01:30:58

11    about the transaction, were you?                                      01:31:01

12                         MR. TAKASHIMA:      Objection to                 01:31:06

13                 form.                                                    01:31:07

14                 A       Yeah.    I see that the e-mail                   01:31:23

15    continues to give other examples -- or one                            01:31:24

16    other example.                                                        01:31:28

17                 Q       So for example, in the                           01:31:29

18    interviews of the diligence employees, you've                         01:31:30

19    refrained from asking about destruction of                            01:31:32

20    disks bearing Google source code, correct?                            01:31:38

21                         MS. BLUNSCHI:      Objection to                  01:31:44

22                 form.                                                    01:31:45

23                         MR. TAKASHIMA:      Objection to                 01:31:45

24                 form.                                                    01:31:45

25                 A       We absolutely did not,                           01:31:46

                                                                         Page 140

                                       Veritext Legal Solutions
                                            866 299-5127
Case: 20-03050   Doc# 194-11       Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 14
                                             of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1    actually.       And if you read the Lior Ron                       01:31:46

 2    interview memorandum, you'll see that we                           01:31:50

 3    asked exactly about that.        And he explained                  01:31:52

 4    to it and also corroborated the entire story                       01:31:54

 5    about, you know -- not corroborated, but                           01:31:58

 6    spoke to, the whole story of the destruction                       01:32:00

 7    of the disks.                                                      01:32:02

 8                Q       Did you ask the other                          01:32:03

 9    diligence employees?                                               01:32:05

10                A       I don't remember that, but we                  01:32:08

11    certainly -- you see, that's a perfect                             01:32:10

12    example.    I think maybe we're trying to be                       01:32:10

13    polite here, but we certainly didn't let that                      01:32:21

14    limit our ability to ask people things about                       01:32:22

15    important things.        That really pertinent                     01:32:26

16    example, which is, e.g., the destruction of                        01:32:30

17    disks bearing the Aspen source code, I could                       01:32:30

18    tell you that we did do that, we did ask Lior                      01:32:37

19    Ron about that.       We did question him, and he                  01:32:40

20    did give us information about it.          I don't                 01:32:44

21    remember if whether talked to the other three                      01:32:45

22    about it.       But given the circumstances, they                  01:32:48

23    didn't appear from our investigation to know                       01:32:53

24    about it, but --                                                   01:32:56

25                Q       But you didn't ask them right?                 01:33:04

                                                                      Page 141

                                    Veritext Legal Solutions
                                         866 299-5127
Case: 20-03050   Doc# 194-11    Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 15
                                          of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1    that we were zealously standing up for the,                        01:36:27

 2    you know, sort of the independence and the                         01:36:30

 3    scope of the investigation, and we worked                          01:36:30

 4    through a number of issues.          And I would say               01:36:34

 5    that all of that was sort of within the norm                       01:36:38

 6    of interactions again counsel and forensic                         01:36:42

 7    examiners.                                                         01:36:47

 8                 Q       Mr. Gardner threatened Stroz                  01:36:48

 9    Friedberg with a lawsuit during the                                01:36:51

10    pre-acquisition investigation, didn't he?                          01:36:55

11                         MS. BLUNSCHI:    Objection to                 01:36:58

12                 form.                                                 01:36:58

13                 A       That sounds familiar.     I don't             01:36:59

14    remember exactly, but he -- he -- he was                           01:37:01

15    sometimes unnecessarily combative.           Let's put             01:37:15

16    it that way.     But, again, that happens.        I                01:37:17

17    mean, that didn't alter our course.                                01:37:19

18                 (Whereupon, a Bates stamped

19                 OTTOTRUCKING00022322 was marked as

20                 Exhibit 7404 for identification, as

21                 of this date.)

22                         MS. BLUNSCHI:    Counsel, I'm                 01:38:24

23                 not sure if you want to revisit                       01:38:25

24                 this or not, but the timeline and                     01:38:27

25                 budget estimates you were asking                      01:38:30

                                                                      Page 145

                                    Veritext Legal Solutions
                                         866 299-5127
Case: 20-03050   Doc# 194-11    Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 16
                                          of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1                Q       Below this paragraph, there is                  01:52:26

 2    a list of external projects that Levandowski                        01:52:28

 3    disclosed during his interview; is that                             01:52:34

 4    correct?                                                            01:52:36

 5                A       Yes.                                            01:52:37

 6                Q       Is it your understanding that                   01:52:37

 7    this list of external projects is -- or was                         01:52:39

 8    intended to be exhaustive?                                          01:52:43

 9                        MR. TAKASHIMA:     Objection to                 01:52:47

10                form.                                                   01:52:47

11                A       I don't know what                               01:53:01

12    Levandowski's intention was.          I believe he                  01:53:02

13    was asked, "What were your outside projects,"                       01:53:08

14    and he listed them, and we recorded them.                           01:53:11

15                Q       So what I'm trying to get at                    01:53:14

16    is when this interview was conducted, was                           01:53:15

17    this list intended to list all of his outside                       01:53:18

18    projects, or is it reserving the possibility                        01:53:22

19    that there may be some others?                                      01:53:24

20                        MR. TAKASHIMA:     Objection to                 01:53:28

21                form.                                                   01:53:29

22                A       I think was to generally meant                  01:53:29

23    to elicit what his outside projects were.             It            01:53:30

24    wasn't a central issue of this, I don't think                       01:53:35

25    so.                                                                 01:53:39

                                                                       Page 156

                                     Veritext Legal Solutions
                                          866 299-5127
Case: 20-03050   Doc# 194-11     Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 17
                                           of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1                 Q       It was important enough to                       01:53:43

 2    include --                                                            01:53:45

 3                 A       Yeah.                                            01:53:45

 4                 Q       -- in this memorandum,                           01:53:45

 5    correct?                                                              01:53:47

 6                 A       Yeah.    I don't know that -- in                 01:53:48

 7    other words, I don't know that we spent a lot                         01:53:49

 8    of time drilling down on, you know, pressing                          01:53:57

 9    somebody on whether -- is there anything                              01:53:58

10    further?     Is there anything further?           We                  01:53:59

11    asked him what his external projects were, he                         01:54:00

12    responded, and we recorded it.                                        01:54:03

13                 Q       If it was proven in this case                    01:54:05

14    that Levandowski had external projects that                           01:54:08

15    were not included on this list and were not                           01:54:12

16    approved by Google, would you consider --                             01:54:14

17    would you -- strike that.                                             01:54:21

18                         If it was proven in this case                    01:54:23

19    that Levandowski had external projects that                           01:54:24

20    were not included on this list and were not                           01:54:27

21    approved by Google, would you believe that he                         01:54:29

22    had deceived you during this interview?                               01:54:33

23                         MS. BLUNSCHI:      Object to the                 01:54:38

24                 form.                                                    01:54:38

25                         MR. TAKASHIMA:      Objection to                 01:54:39

                                                                         Page 157

                                       Veritext Legal Solutions
                                            866 299-5127
Case: 20-03050   Doc# 194-11       Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 18
                                             of 20
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 1                form.                                                 01:54:39

 2                A       So our focus was on whether                   01:54:41

 3    there was -- to conduct an investigation of                       01:54:45

 4    whether he had brought any Google IP relating                     01:54:48

 5    to driverless cars from Google to Ottomoto                        01:54:52

 6    and Uber.       So I don't know whether he was                    01:54:57

 7    candid about the extent of his outside                            01:55:02

 8    projects, if he -- I don't know whether if he                     01:55:05

 9    wasn't candid about it whether it was an                          01:55:10

10    inadvertence or not.       But since and unless                   01:55:12

11    there was some outside project relating to                        01:55:16

12    driverless cars technology and lidar, I                           01:55:21

13    wouldn't necessarily consider that material.                      01:55:23

14    And I wouldn't think anybody would have                           01:55:27

15    drilled down on it that much.                                     01:55:31

16                Q       If there was an external                      01:55:33

17    project that Levandowski was running related                      01:55:35

18    to driverless car technology and lidar, would                     01:55:38

19    you consider that material?                                       01:55:42

20                        MS. BLUNSCHI:    Object to the                01:55:44

21                form.                                                 01:55:44

22                        MR. TAKASHIMA:    Join.                       01:55:44

23                A       Well, so if he didn't -- this                 01:56:01

24    is all hypothetical, so if he didn't bring                        01:56:03

25    any Google IP to that side project, then that                     01:56:07

                                                                     Page 158

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050   Doc# 194-11   Filed: 03/26/21 Entered: 03/26/21 20:54:20   Page 19
                                         of 20
                       HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY

 1                              CERTIFICATE
 2     STATE OF NEW YORK
 3                                         ss :
 4     COUNTY OF RICHMOND)
 5               I,    DANIELLE GRANT,             a       Certified Shorthand
 6           Reporter,          and Notary Public within and
 7           for        the State      of New York,                do hereby
 8           certify:
 9           That        ERIC FRIEDBERG,                   the witness       whose
10           deposition is hereinbefore                            set    forth,
11           was duly sworn by me                          and that      such
12           deposition          is    a    true record of the
13           testimony given by such witness.
14           I        further   certify that                 I   am not    related
15           to        any of the parties                   to   this    action by
16           blood or marriage                    and that         I    am in no
17           way interested in the                          outcome of       this
18           matter.
19           In witness whereof,                       I   have hereunto            set
20           my hand this             2nd day of October,                    2017.
21

22
23

24
25                DANIELLE GRANT


                                                                            Page 304

                                   Veritext Legal Solutions
                                        866 299-5127
Case: 20-03050    Doc# 194-11   Filed: 03/26/21        Entered: 03/26/21 20:54:20   Page 20
                                        of 20
